Title: General Orders, 24 December 1778
From: Washington, George
To: 


  
    Head-Quarters Middle-Brook [N.J.] Thursday Decr 24th 1778
    Parole Tobago—C. Signs Venlo Wakefield—
    
  
The Troops after having provided themselves with sufficient timber for hutting are to cut down no more green standing timber for firewood, until the logs, tops and old fallen timber be first used for that purpose.
  The wise and proper orders that have been issued from time to time by His Excellency General Washington in this Army have already  
    
    
    
    produced such good effects that there can be no doubt that the whole Army of whatever rank or station will use their utmost endeavours to see them carried into execution, particularly to the comfortable hutting the Army; and in order that it may be more comfortably effected, it is particularly recommended to the commanding Officers of Brigades to see that ditches are made upon the upper side of every row of huts where on descending ground at about three feet distance from them, and at every convenient place to make other ditches so as to carry off the water in front; This observed will secure the troops from any inundation of water and much contribute to the health & convenience of the whole Camp. It is also recommended to the commanding Officers of Brigades to see that no obstructions of whatever kind are left in the Streets of their Encampments and that a good Parade in front of the Brigade be made clear of every incumbrance for parade duty. No firing or discharging of pieces, on any pretence whatever is to be suffered except at particular hours, which will be made known to the Army.
The People of the Country are not to hunt or fire in the neighborhood of the Camp; Whoever finds delinquents in this case will bring the Persons and their Arms to Head-Quarters.
The whole Army to observe the strictest regularity and decency in their behaviour to the People of the Country—Officers are desired to use their utmost endeavours to detect & bring to punishment Marauders of every kind.
